Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Upon further consideration and previous discussions with the Applicant’s representative (i.e. Interview on 02/09/2021) the restriction requirement dated 08/05/2020 is withdrawn. The withdrawn claims are rejoined.
Claims 1-22 are pending, and will be examined on the merits. 
Response to Amendment
The 35 USC 112(b) rejections have been overcome by the current claim amendments.
As for the 35 USC 102 rejection based on reference Berlin US 2012/0283557 A1, the rejection has also been overcome by the current claim amendments. 
However, upon further search and consideration, new grounds of art rejections are made below and prosecution is reopened. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Both of claims 3 and 14 recite “a hydrodynamic flow equation for laminar flow of the aqueous within the canal based on the measured cross sectional dimension”. This equation is not explicitly disclose in the Specification, nor is further information given with respect to the specific parameters used in performing this calculation. The phrase “hydrodynamic flow equation” is only mentioned once in the whole Specification i.e. [0208]. This feature is rejected as indefinite because the Examiner does not understand what this equation is. 
Claims 4 and 15 are rejected as they depend on rejected claims 3 and 14.
Claim Interpretation
Claims 2 and 13 contains “if” limitations, which will be interpreted under Contingent Limitations under MPEP 2111.04 II. Please refer to the Non-final office action dated 11/19/2020 for more details. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin US 2012/0283557 A1 (hereinafter “Berlin”, Applicant’s IDS dated 09/10/2018) in view of Vera et al. US 9,033,963 B2 (hereinafter “Vera”, applicant’s IDS 09/10/2018).
Regarding claim 1, the preamble which discloses a method of treating glaucoma in an eye comprising a plurality of structures, including anterior chamber, Schlemm’s canal, and a trabecular meshwork; these are inherent anatomical structures of a normal eye. But since these 
Berlin discloses a method for treating glaucoma in an eye (see Title of Invention) comprising an anterior chamber, a Schlemm's canal, and a trabecular meshwork therebetween (these structures are given little patentable weight, and are also inherent anatomical structures of an eye), the method comprising: 
designing an initial treatment pattern that defines an initial volume of ocular tissue to be modified ([0027] “(2) locking a pattern to the image, (3) creating the pattern and controlling the depth of laser penetration” [0046: first 2 sentences] also discusses a photo-disruptive laser pattern. There is no specific discussion of who or what designs the laser treatment pattern, but under BRI, the designing can be done by a person’s mind, thus, it is the Examiner’s position that the discussion of laser treatment pattern is sufficient to meet the claim ); 
delivering an initial laser treatment by scanning a laser beam across ocular tissue at an initial placement in the eye in accordance with the initial treatment pattern to thereby photo disrupt the initial volume of ocular tissue ([0046: first 2 sentences] also discusses a photo-disruptive laser pattern. Also see Fig. 4: laser beam 51 and [0051-0057] discusses the process of photo disruptive laser operating parameters for modifying a volume of ocular tissue); and
evaluating a postoperative measure of intraocular pressure (IOP) relative to an IOP criterion ([0079] discusses imaging and stabilizing of laser treatment relative to planned target treatment sites. There is no explicit teaching of post-operative evaluation, however under BRI, this step can be performed in a person’s mind, thus, it is the Examiner’s position that the operating surgeon would be able to person this evaluating following the laser treatment). 
when the IOP criterion is not satisfied, Berlin does not discussed determining a subsequent treatment pattern, to further deliver a subsequent treatment and to repeat the evaluating process. However, as discussed under contingent limitation interpretation, since these claims are not recited as being performed by a specific computer/processor, it is the Examiner’s position that a physician/surgeon operating on the patient can re-evaluate IOP against a criterion post-operative, in fact, this is typically done in a post-operative checkup to ensure a surgery has been successfully perform; such that if/when the IOP does not satisfy a criterion, the steps for designing a treatment pattern and subsequent laser treatment is performed for a successful outcome. This is routine practice in laser eye surgery, and/or general medical practice. 
Alternatively Vera, another prior art reference in the field of photo-disruptive eye treatment systems and methods (abstract) states that in the field of laser glaucoma treatments, previous photo-ablation laser treatments can be repeated at least once (col.1, ll.41-55), while photo-disruptive laser treatments that aim to breakdown liquid/tissue to create cavitation bubbles for creating holes and channels (col.2, ll.55-col.3 ll.8), intended for glaucoma treatment are considered non-invasive, and can be repeated (col.2, ll.34-39). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Berlin’s photo-disruptive surgical procedure to further include a post-operative procedure to re-evaluate IOP against a criteria and then to repeat the treatment procedural steps, in view of the teachings provided in Vera; the motivation is because: 1) it is routine medical practice to have a post-operative evaluation of the patient’s eye, and 2) Vera notes that photo-disruptive treatments are non-invasive and repeatable when necessary (Vera: col.2, ll.34-39
Regarding independent claim 8, Berlin discloses a method for treating glaucoma in an eye (see Title of Invention) comprising an anterior chamber, a Schlemm's canal, and a trabecular meshwork therebetween (these structures are given little patentable weight, and are also inherent anatomical structures of an eye), the method comprising: 
designing an initial treatment pattern that defines an initial volume of ocular tissue to be modified ([0027] “(2) locking a pattern to the image, (3) creating the pattern and controlling the depth of laser penetration” [0046: first 2 sentences] also discusses a photo-disruptive laser pattern. There is no specific discussion of who or what designs the laser treatment pattern, but under BRI, the designing can be done by a person’s mind, thus, it is the Examiner’s position that the discussion of laser treatment pattern is sufficient to meet the claim ); 
delivering an initial laser treatment by scanning a laser beam across ocular tissue at an initial placement in the eye in accordance with the initial treatment pattern to thereby photo disrupt the initial volume of ocular tissue ([0046: first 2 sentences] also discusses a photo-disruptive laser pattern. Also see Fig. 4: laser beam 51 and [0051-0057] discusses the process of photo disruptive laser operating parameters for modifying a volume of ocular tissue); and
evaluating a postoperative measure of intraocular pressure (IOP) relative to an IOP criterion ([0079] discusses imaging and stabilizing of laser treatment relative to planned target treatment sites. There is no explicit teaching of post-operative evaluation, however under BRI, this step can be performed in a person’s mind, thus, it is the Examiner’s position that the operating surgeon would be able to person this evaluating following the laser treatment). 
Further to claim 8, regarding obtaining a postoperative measure of IOP by: obtaining a plurality of IOP measures at different times within a period after the initial laser treatment; and deriving the postoperative measure of IOP based on the plurality of IOP measures; it is the col.2, ll.55-col.3 ll.8), intended for glaucoma treatment are considered non-invasive, and can be repeated (col.2, ll.34-39). Then, it would have been obvious to a person of ordinary skill in the art at the time of invention to repeat the procedures of obtaining a plurality of IOP at different times and deriving the post-operative measured of IOP at said different time corresponding with post-operative checkups and/or at each time the patient returns for a repeated surgical procedure as discussed in Vera. 
To claim 10, the initial treatment pattern is defined by a set of surgical parameters comprising an area and a thickness (Berlin: [0014], [0027] imaging the target tissue, and locking a pattern to the image, creating the pattern and controlling the depth of laser penetration; and also [0031-0034] using goniolens to precisely reach target sites), and Berlin does not disclose wherein determining a subsequent treatment pattern comprises modifying one or more of the area or the thickness. Vera discloses that photo-disruptive laser treatments that aim to breakdown liquid/tissue to create cavitation bubbles for creating holes and channels (col.2, ll.55-col.3 ll.8), intended for glaucoma treatment are considered non-invasive, and can be repeated (col.2, ll.34-39). Then, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the target site in a subsequent procedure by modifying one or more of area or the thickness in view of Vera; the motivation is to optimize the outcome of said subsequent procedure.
To claim 11, and wherein the initial placement in the eye is defined by a set of placement parameters comprising a location around a circumferential angle of the eye and a depth within Berlin: [0014], [0027] imaging the target tissue, and locking a pattern to the image, creating the pattern and controlling the depth of laser penetration; also [0031-0034] using goniolens to precisely reach target sites), and Berlin does not disclose wherein determining a subsequent placement in the eye comprises modifying one or more of the location or the depth.  Vera discloses that photo-disruptive laser treatments that aim to breakdown liquid/tissue to create cavitation bubbles for creating holes and channels (col.2, ll.55-col.3 ll.8), intended for glaucoma treatment are considered non-invasive, and can be repeated (col.2, ll.34-39). Then, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the target site in a subsequent procedure by modifying one or more of location of depth in view of Vera; the motivation is to optimize the outcome of said subsequent procedure.

Regarding claim 12, Berlin discloses a system for treating glaucoma in an eye comprising a cornea, an anterior chamber, a Schlemm's canal, and a trabecular meshwork therebetween, the system comprising: 6Serial No. 16/125,597Docket No: VLASE-1004 
a first optical subsystem (goniolens 50) including a focusing objective (internal mirror 52) configured to be coupled to the cornea ([0062] and as shown in Figs. 3-5); 
a second optical subsystem ([0052] laser delivery system) including: a laser source (inherent) configured to output a laser beam (beam 51), and a plurality of components configured to one or more of condition, scan, and direct the laser beam through the focusing objective ([0053-0057] and as shown in Fig. 3-7); and 
a control system (controller 58) coupled to the second optical subsystem and configured to: 
[0027] “(2) locking a pattern to the image, (3) creating the pattern and controlling the depth of laser penetration” [0046: first 2 sentences] also discusses a photo-disruptive laser pattern.); 
instruct the laser source to deliver an initial laser treatment by scanning a laser beam across ocular tissue at an initial placement in the eye in accordance with the initial treatment pattern to thereby photo disrupt the initial volume of ocular tissue ([0046: first 2 sentences] also discusses a photo-disruptive laser pattern. Also see Fig. 4: laser beam 51 and [0051-0057] discusses the process of photo disruptive laser operating parameters for modifying a volume of ocular tissue); 
evaluate a postoperative measure of IOP relative to an IOP criterion ([0079] discusses imaging and stabilizing of laser treatment relative to planned target treatment sites.).
With regard to the whether the when the IOP criterion is not satisfied, Berlin does not discussed determining a subsequent treatment pattern, to further deliver a subsequent treatment and to repeat the evaluating process. However, as discussed under contingent limitation interpretation, since these claims are not recited as being performed by a specific computer/processor, it is the Examiner’s position that a physician/surgeon operating on the patient can re-evaluate IOP against a criterion post-operative, in fact, this is typically done in a post-operative checkup to ensure a surgery has been successfully perform; such that if/when the IOP does not satisfy a criterion, the steps for designing a treatment pattern and subsequent laser treatment is performed for a successful outcome. This is routine practice in laser eye surgery, and/or general medical practice. 
Alternatively Vera, another prior art reference in the field of photo-disruptive eye treatment systems and methods (abstract) states that in the field of laser glaucoma treatments, previous photo-ablation laser treatments can be repeated at least once (col.1, ll.41-55), while photo-disruptive laser treatments that aim to breakdown liquid/tissue to create cavitation bubbles for creating holes and channels (col.2, ll.55-col.3 ll.8), intended for glaucoma treatment are considered non-invasive, and can be repeated (col.2, ll.34-39). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Berlin’s photo-disruptive surgical procedure to further include a post-operative procedure to re-evaluate IOP against a criteria and then to repeat the treatment procedural steps, in view of the teachings provided in Vera; the motivation is because: 1) it is routine medical practice to have a post-operative evaluation of the patient’s eye, and 2) Vera notes that photo-disruptive treatments are non-invasive and repeatable when necessary (Vera: col.2, ll.34-39). 

Claims 2-7 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin in view of Vera as applied to claims 1 and 12, respectively, and further in view of Zhou et al. US 7,192,412 B1 (hereinafter “Zhou”, Applicant’s IDS dated 10/24/2019).
Regarding claim 2, Berlin in view of Vera discloses the method and systems of claim 1,  wherein the controller has a coupling system for imaging the eye ([0025] OCT system), but does not disclose the specifics of designing an initial treatment pattern. 
Zhou, another prior art reference in the field of trabecular flow model for producing treatment recommendation for patients with elevated intraocular pressure discloses treatment simulation process comprises: 
obtaining a plurality of preoperative outflow parameters of the eye to be treated (Fig.3: 81-83); 
Fig.3: bypass flow model 85); 
modifying the flow model based on a test treatment pattern (Fig. 3: (+), 86, 87); 
obtaining a model IOP based on the modified flow model (Fig.3 middle: 88 and 89 of each modified flow model); 
evaluating the model IOP relative to the IOP criterion to obtain an evaluation outcome (Fig.3: 90 “need extra IOP reduction?”);
if/when the evaluation outcome is positive, designate the test treatment pattern as the initial treatment pattern; and 
if/when the evaluation outcome is negative, modify the aqueous flow model based on a modified test treatment pattern, and 7Serial No. 16/125,597Docket No: VLASE-1004 repeat the obtaining and the evaluating (Fig. 3 bottom: 85, 91, 88, 89).
	Although Zhou is directed to a procedure for stent placement for widen channels to alleviate IOP, which differs from Berlin’s photo-disruption laser treatment to create channels to alleviate IOP; the principle for pre-operative surgical simulation and prediction is commonly applied to both types of treatments. Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention modify Berlin’s photo-disruptive surgery to include a similar and analogous surgical simulation when designing an initial treatment pattern; the motivation is to predict a likely outcome of the surgery based the patient’s pre-operative outflow parameters, and to make modification to optimize the outcomes of a surgery, i.e. optimize outflow parameters (Zhou col.8, ll.16-33).

Regarding claims 3-4, Berlin discloses using an optical coherence tomography/OCT system to image the eye, i.e. Schlemm’s canal, during photo-disruptive surgery ([0025]), it is implied that the cross sectional dimensions of the Schlemm’s canal can be determined therefrom. This is also taught in Zhou, col.3, ll.44-46, determining length, width, height of Schlemm’s canal post-operative. 
None of the applied references explicitly discuss “applying a hydrodynamic flow equation for laminar flow of the aqueous within the canal.” However, this limitation is merely mentioned in passing, and currently rejected under 112(b) indefinite because it is unclear what this equation is. It is the Examiner’s position that in determining the flow rate or resistance rate within the Schlemm’s canal is sufficient to meet this limitation at this time. 
Regarding claim 5, Berlin modified discloses the method of claim 2, wherein the plurality of preoperative output flow parameters comprises one or more of a measure of IOP, and a measure of collective hydraulic conductivity.  (See rejection to claim 2 above. Zhou: Fig.3 top: intraocular pressure (IOP) 82, and see col.4, ll.36-39 baseline intraocular pressure)
Regarding claim 6, Berlin modified discloses the method of claim 2, wherein obtaining a model IOP based on the modified aqueous flow model comprises determining a hydraulic flow resistance through the trabecular meshwork. (See rejection to claim 2 above. Zhou col.4, ll.43-45 determining collector channel resistance, Schlemm’s canal resistance; col.4, ll.60-62 trabecular meshwork resistance, a facility of outflow. Based on this information, the modification of discussed in claim 2 would have adjusted the flow model accordingly.
Regarding claim 7, Berlin modified discloses the method of claim 2, wherein the IOP criterion corresponds to either of a target measure of IOP or a target reduction in IOP (see rejection to claim 2, and also Zhou: col. 4, ll.47-50 target IOP intraocular pressure, and a target reduction in IOP pressure), and evaluating the model IOP relative to an IOP criterion comprises: determining the evaluation outcome is positive when the model IOP is less than or equal to the target measure of IOP; and determining the evaluation outcome is positive when the difference between the model IOP and a preoperative measure of IOP is greater than or equal to the target reduction in IOP. (See rejection to claims 1 and 2 above. These are common knowledge outcomes in which when a target is met then the outcome is positive, and when a target is not met then the outcome is negative.)
Claim 13 is rejected by Berlin, in view of Vera and Zhou under the same rationale as discussed to claim 2 above.
Claims 14-15 are rejected by Berlin, in view of Vera and Zhou under the same rationale as discussed to claims 3-4 above.
Claims 16-18 are rejected by Berlin, in view of Vera and Zhou under the same rationale as discussed to claims 5-7 above.
Regarding claim 19, regarding the limitation obtaining a postoperative measure of IOP by: obtaining a plurality of IOP measures at different times within a period after the initial laser treatment; and deriving the postoperative measure of IOP based on the plurality of IOP measures; it is the Examiner’s position that this is routinely practiced by a physician/surgeon at post-operative checkups. Alternatively, Vera further discloses that photo-disruptive laser treatments that aim to breakdown liquid/tissue to create cavitation bubbles for creating holes and channels (col.2, ll.55-col.3 ll.8), intended for glaucoma treatment are considered non-invasive, col.2, ll.34-39). Then, it would have been obvious to a person of ordinary skill in the art at the time of invention to repeat the procedures of obtaining a plurality of IOP at different times and deriving the post-operative measured of IOP at said different time corresponding with post-operative checkups and/or at each time the patient returns for a repeated surgical procedure as discussed in Vera. 
To claim 20, Berlin does not explicitly disclose determining a target measured of IOP or a target reduction of IOP. However Zhou, further discloses that prior to a surgical procedure, obtaining a plurality of pre-operative parameters including pre-operative IOP, dimensions of trabecular network, dimensions of Schlemm’s canal, resistance of the Schlemm’s canal, etc. for determining a target IOP and also a target reduction of IOP to be achieved by simulation of a certain surgical procedure (col.4, ll.34-65). Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify Berlin in view of Zhou, to determine a target IOP or a target reduction of IOP based on simulation or modeling of the surgery, so as to use for comparison with actual post-operative results; the motivation for doing so is this way a determination of whether the surgery was successful can be determined based on a comparison of whether said post-operative IOP is either greater than, equal to, or less than the target IOP or said target reduction of IOP. The Examiner takes official notice that it is common sense to a person to make the determination of whether the surgery was successful based on whether said post-operative IOP is either greater than, equal to, or less than the target IOP or said target reduction of IOP. 
Regarding claim 21, Berlin further teaches the initial treatment pattern is defined by a set of surgical parameters comprising an area and a thickness (Berlin: [0014], [0027] imaging the target tissue, and locking a pattern to the image, creating the pattern and controlling the depth of laser penetration; and also [0031-0034] using goniolens to precisely reach target sites), and Berlin does not disclose wherein determining a subsequent treatment pattern comprises modifying one or more of the area or the thickness. Vera discloses that photo-disruptive laser treatments that aim to breakdown liquid/tissue to create cavitation bubbles for creating holes and channels (col.2, ll.55-col.3 ll.8), intended for glaucoma treatment are considered non-invasive, and can be repeated (col.2, ll.34-39). Then, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the target site in a subsequent procedure by modifying one or more of area or the thickness in view of Vera; the motivation is to optimize the outcome of said subsequent procedure.
Regarding claim 22, Berlin further teaches wherein the initial placement in the eye is defined by a set of placement parameters comprising a location around a circumferential angle of the eye and a depth within the eye relative to an eye structure (Berlin: [0014], [0027] imaging the target tissue, and locking a pattern to the image, creating the pattern and controlling the depth of laser penetration; also [0031-0034] using goniolens to precisely reach target sites), and Berlin does not disclose wherein determining a subsequent placement in the eye comprises modifying one or more of the location or the depth.  Vera discloses that photo-disruptive laser treatments that aim to breakdown liquid/tissue to create cavitation bubbles for creating holes and channels (col.2, ll.55-col.3 ll.8), intended for glaucoma treatment are considered non-invasive, and can be repeated (col.2, ll.34-39). Then, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the target site in a subsequent procedure by modifying one or more of location of depth in view of Vera; the motivation is to optimize the outcome of said subsequent procedure.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin in view of Zhou.
Regarding independent claim 9, Berlin discloses a method for treating glaucoma in an eye (see Title of Invention) comprising an anterior chamber, a Schlemm's canal, and a trabecular meshwork therebetween (these structures are given little patentable weight, and are also inherent anatomical structures of an eye), the method comprising: 
designing an initial treatment pattern that defines an initial volume of ocular tissue to be modified ([0027] “(2) locking a pattern to the image, (3) creating the pattern and controlling the depth of laser penetration” [0046: first 2 sentences] also discusses a photo-disruptive laser pattern. There is no specific discussion of who or what designs the laser treatment pattern, but under BRI, the designing can be done by a person’s mind, thus, it is the Examiner’s position that the discussion of laser treatment pattern is sufficient to meet the claim ); 
delivering an initial laser treatment by scanning a laser beam across ocular tissue at an initial placement in the eye in accordance with the initial treatment pattern to thereby photo disrupt the initial volume of ocular tissue ([0046: first 2 sentences] also discusses a photo-disruptive laser pattern. Also see Fig. 4: laser beam 51 and [0051-0057] discusses the process of photo disruptive laser operating parameters for modifying a volume of ocular tissue); and
evaluating a postoperative measure of intraocular pressure (IOP) relative to an IOP criterion ([0079] discusses imaging and stabilizing of laser treatment relative to planned target treatment sites. There is no explicit teaching of post-operative evaluation, however under BRI, this step can be performed in a person’s mind, thus, it is the Examiner’s position that the operating surgeon would be able to person this evaluating following the laser treatment). 
claim 9, Berlin does not explicitly disclose determining a target measured of IOP or a target reduction of IOP. However Zhou, another prior art reference in the field of trabecular flow model for producing treatment recommendation for patients with elevated intraocular pressure discloses that prior to a surgical procedure, obtaining a plurality of pre-operative parameters including pre-operative IOP, dimensions of trabecular network, dimensions of Schlemm’s canal, resistance of the Schlemm’s canal, etc. for determining a target IOP and also a target reduction of IOP to be achieved by simulation of a certain surgical procedure (col.4, ll.34-65). Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify Berlin in view of Zhou, to determine a target IOP or a target reduction of IOP based on simulation or modeling of the surgery, so as to use for comparison with actual post-operative results; the motivation for doing so is this way a determination of whether the surgery was successful can be determined based on a comparison of whether said post-operative IOP is either greater than, equal to, or less than the target IOP or said target reduction of IOP. The Examiner takes official notice that it is common sense to a person to make the determination of whether the surgery was successful based on whether said post-operative IOP is either greater than, equal to, or less than the target IOP or said target reduction of IOP. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
June 5, 2021